internal_revenue_service number release date index number -------------------------------------------------------- -------------------------------------------------- -------------------------- -------------------------------------- -------- ------------------------------------ ------------------------------------- --------------------------------------------------- ------------ ------------------------------------------- ---------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------------- ---------- -------------- -------- telephone number -------------------- refer reply to cc pa plr-146188-07 date february legend taxpayer ------------------------------------------------------- fund ------------------------------------------------------------------- years --------------- dollar_figurea ------------------ dollar_figureb ------------------ dollar_figurec ----------------- dear ------------------------------------------------------------------- the fund requesting the following rulings this letter responds to your letter dated date submitted on behalf of the settlement payments from the fund to the mutual_fund investors are not subject_to information reporting under sec_6041 the settlement payments from the fund to mutual_fund investors are not subject_to information reporting under sec_6045 the settlement payments from the fund to mutual_fund investors are not subject_to information reporting under sec_6049 for purposes of meeting any obligation it may have under sec_3406 as a payor of reportable payments the fund does not need to solicit tins from the individuals to whom it will make distributions plr-146188-07 facts based on the facts and the representations made the fund is a qualified_settlement_fund qsf as described in sec_468b and the regulations thereunder the fund was created as part of the resolution of an investigation by the attorney_general of the state of new york ag and the securities_and_exchange_commission commission the investigation involved several market timing arrangements and a failure to prevent other market timing trading these activities resulted in dilution to the net asset value of several mutual funds the investigation found the improper conduct described above occurred from year sec_1 through in order to resolve the investigation taxpayer and ag entered into an assurance of discontinuance pursuant to executive law sec_63 the ag alleged violations of the martin act section of the general business law of the state of new york and sec_63 of the executive law of the state of new york the requesting party represents that the recoveries provided for under the martin act are of the same character as the recoveries payable in settlements in response to orders instituting proceedings instituted by the commission for similar actions against other mutual_fund advisors and administrators based on the improper conduct described above and the resulting damage to those who invested in the mutual funds settlement was reached in which advisors agreed to pay dollar_figurea to settle the claims dollar_figureb of which represents disgorgement and or restitution the remaining dollar_figurec represents a civil money penalty the distributions to injured investors will be made pursuant to the proposed distribution plan the plan all money in the fund including any interest thereon will be distributed to shareholders pursuant to the plan sec_5 of the plan describes the manner in which the distribution will be made specifically the calculated dilution amount for the fund will be allocated to individual days allocations to individual accounts will be based on the average account balances for the accounts participating in the distribution law and analysis ruling sec_1_468b-2 of the treasury regulations provides that generally distributions by a qsf are subject_to certain information reporting and withholding requirements sec_1_468b-2 provides that a qsf must make a return for or must withhold tax on a distribution to a claimant if one or more transferors would have been required to make a return or withhold tax had that transferor made the distribution directly to the claimant the regulations further provide that for purposes of sec_6041 and sec_6041a if a qsf makes a distribution on behalf of a transferor or a claimant the fund is deemed to make the distribution to the recipient of that payment or distribution in the course of a trade_or_business in such a situation the qsf is also deemed to have made the distribution to the transferor or claimant see treas reg plr-146188-07 sec_1_468b-2 c - d sec_6041 requires all persons engaged in a trade_or_business and making payment in the course of such trade_or_business to another person of rent salaries wages premiums annuities compensations remunerations emoluments or other fixed or determinable gains profits and income of dollar_figure or more in any taxable_year to file an information_return with the service and to furnish an information statement to the payee sec_1_6041-1 provides that payments are fixed when they are paid in amounts definitely predetermined income is determinable whenever there is a basis of calculation by which the amount to be paid may be ascertained thus payments that are not fixed or determinable are not subject_to information reporting under sec_1_6041-1 requires payments that are fixed or determinable to be reported on form_1099 there is no question the fund is engaged in a trade_or_business and under sec_1_468b-2 is deemed to have made a distribution to the investors in the course of its trade_or_business the fund asserts however that it should not be required to file an information_return under sec_6041 because the payments are neither fixed nor determinable if the payments to investors constitute taxable_income rather than restoration of capital the fund would need investor information to determine the amount of income chargeable to each investor the fund lacks knowledge of this information further the fund has no authority to compel disclosure of such information specifically the fund would need information as to the investor's investment in the particular mutual funds as a result because the fund lacks the information and the capacity to obtain the information any income investors would realize from the fund distributions is not fixed or determinable within the meaning of the regulations under sec_6041 accordingly subject_to the exception noted below pertaining to distributions to qualified_retirement_plan participants the fund has no information reporting obligations under sec_6041 to the extent the fund makes distributions directly to participants in tax-qualified retirement plans sec_72 of the code controls the taxation of such distributions the distributions must be reported on form 1099-r pursuant to sec_6041 subject_to the dollar_figure reporting threshold set forth in sec_6041 and sec_1 a i b ruling sec_1_468b-2 provides that a qsf must make a return for a distribution to a claimant if one or more transferors would have been required to make a return had that transferor made the distribution directly to the claimant sec_6045 provides generally that every person doing business as a broker shall when required by the secretary make a return in accordance with such regulations as the secretary may prescribe sec_6045 defines the term broker to include a dealer a barter_exchange and any other person who for a consideration regularly acts plr-146188-07 as a middleman with respect to property or services the regulations further define the term broker to mean a person that in the ordinary course of a trade_or_business during the calendar_year stands ready to effect sales to be made by others see sec_1_6045-1 sec_1_6045-1 provides generally that a broker shall make an information_return for each sale effected by the broker in the ordinary course of the broker's trade_or_business sec_1_6045-1 defines a sale as any disposition of securities commodities regulated_futures_contracts or forward contracts for cash and as including redemptions of stock retirements of indebtedness and entering into short_sales the fund's payments to investors do not result from a sale as that term is defined above the fund therefore has no information reporting obligations under sec_6045 with respect to these payments ruling sec_6049 provides that every person who makes payments of interest aggregating dollar_figure or more to any other person during any calendar_year or receives payments of interest as a nominee and who makes payments aggregating dollar_figure or more during any calendar_year to any other person with respect to the interest so received shall make a return according to the forms or regulations prescribed by the secretary sec_6049 b provides that the term_interest includes interest on any obligation issued in_registered_form or of a type offered to the public other than any obligation with a maturity at issue of a year or less which is held by a corporation pursuant to sec_6049 interest also includes interest on deposits with brokers as defined in sec_6045 the fund distributions in the present case do not relate to deposits with brokers or obligations issued in_registered_form and do not otherwise qualify as interest within the meaning of sec_6049 this is so even though interest earnings have accrued on the funds to be paid to investors from the time such funds were paid to the fund the fund distributions to investors relate to violations of securities law and compensation_for financial harm not to obligations issued in_registered_form or other instruments that generate interest as sec_6049 defines that term accordingly the fund has no information reporting obligations under sec_6049 regarding its distributions to the investors ruling sec_3406 generally provides that in the case of any reportable_payment if a the payee fails to furnish his or her tin to the payor in the manner required b the secretary notifies the payor that the tin furnished by the payee is incorrect c there has been a notified_payee_underreporting of interest and dividends or d there has been a certification failure collectively referred to as payee failures then the payor shall deduct and withhold from such reportable_payment a backup plr-146188-07 withholding amount totaling of such payment sec_3406 provides that the term reportable_payment means any reportable_interest_or_dividend_payment and any other_reportable_payment sec_3406 provides that the term other_reportable_payment includes any payment of a kind and to a payee required to be shown on a return under sec_6041 or sec_6045 in light of rulings one through three above only direct payments by the fund to participants in tax-qualified plans if any will be reportable payments subject_to backup withholding under sec_3406 in light of the authority it has been granted by the commission the fund will be able to obtain the tins of plan participants from the plan administrators mutual funds or transfer agents the fund will not be required to solicit tins from the participants for purposes of applying the backup withholding rules of sec_3406 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter furthermore this letter expresses no opinion about information reporting requirements for the fund distributions that are not made directly to the injured investors this letter also expresses no opinion about the income_tax consequences to investors of the fund distributions this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely brinton t warren senior technician reviewer office of associate chief_counsel procedure and administration branch
